Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7 – 8, 12 – 14 and 18 – 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ganesan et al. (US Patent Application Publication 2018/0300791), hereinafter referred as Ganesan.

Regarding claim 1, Ganesan discloses a computing device (Fig. 14) comprising: 
a processing system (Fig. 14, #1405); and 
a computer-readable storage medium (Fig. 14, #1410) having instructions stored thereon that, responsive to execution by the processing system, causes the processing system to perform operations comprising: 
receiving at least one digital image (Fig. 6, step 602, [0059]); 
recognizing an object included within the at least one digital image (Fig. 7, step 702 - 704, [0067 - 0069]); 
generating object recognition data based on the recognized object (Fig. 7, step 706 - 716, [0070 - 0075], generate foot model);
generating user profile data for a user profile, the user profile data based at least in part on the generated object recognition data (Fig. 7, step 718 - 722, [0076 - 0078], generate foot model); 
generating a recommendation based on the user profile (Fig. 6, step 610, [0066]; Fig. 9, step 912 – 916, [0094 – 0095]); and 
outputting the recommendation in a user interface (Fig. 6, step 610, [0066]; Fig. 9, step 916, [0095]).

Regarding claim 3 (depends on claim 1), Ganesan discloses the computing device wherein the recommendation is a price to sell the recognized object (Fig. 11, comprising price to sell the object).

Regarding claim 7 (depends on claim 1), Ganesan discloses the computing device wherein the recommendation identifies an additional object (Fig. 11, there are three shoes recommended to purchase).

Regarding claims 8 and 12, they are corresponding to claims 1 and 7, respectively, thus, they are rejected for the same reason set forth for claims 1 and 7.

Regarding claim 13 (depends on claim 12), Ganesan discloses the method wherein the recommendation that identifies the additional object is selectable via the user interface to purchase the additional object from a service provider system via a network (Fig. 11, there are three shoes that can be selected to purchase).

Regarding claims 14, 18 and 19, they are corresponding to claims 1, 7 and 13, respectively, thus, they are rejected for the same reason set forth for claims 1, 7 and 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4 – 6, 9 – 11, 15 – 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan in view of Siddique et al. (US Patent Application Publication 2013/0215116), hereinafter referred as Siddique.

Regarding claim 2 (depends on claim 1), Ganesan discloses the computing device wherein the recommendation is output as virtual content ([0113, 0115]).
However, Ganesan fails to explicitly disclose the device wherein the output as augmented reality content.  
However, in a similar field of endeavor Siddique discloses a system for collaborative shopping (abstract). In addition, Siddique discloses the output as augmented reality content ([0120, 0125, 0136, 0208 - 0209]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ganesan, and the output as augmented reality content. The motivation for doing this is that visual and interactive effect can be enhanced.

Regarding claim 4 (depends on claim 3), Ganesan discloses the computing device wherein the price to sell the recognized object is based on a plurality of online sales involving objects similar to the recognized object (Fig. 11, [0096 – 0098]).
However, Ganesan fails to explicitly disclose the device wherein the online sales is online auctions.  
However, in a similar field of endeavor Siddique discloses a system for collaborative shopping (abstract). In addition, Siddique discloses the online auctions can be performed for online shopping ([0124, 0133, 0233]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ganesan, and perform an online auction. The motivation for doing this is that more variety of sales option can be provided.

Regarding claim 5 (depends on claim 2), Siddique further discloses the computing device wherein the augmented reality content is output in the user interface along with a direct view of a physical environment of the computing device ([0125, 0208, 0239], live feed).

Regarding claim 6 (depends on claim 5), Siddique discloses the computing device wherein the direct view is part of a live feed ([0125, 0208, 0239], live feed).

Regarding claims 9 - 11, they are corresponding to claims 2, 5 and 6, respectively, thus, they are rejected for the same reason set forth for claims 2, 5 and 6.

Regarding claims 15 – 17 and 20, they are corresponding to claims 2, 5, 6 and 4, respectively, thus, they are rejected for the same reason set forth for claims 2, 5, 6 and 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668